NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TAUREZS LEIGH BULLOCK,                       )
DOC# T70725,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D17-2954
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Kimberly Nolen Hopkins, Special
Assistant Public Defender, Bartow,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              We affirm without prejudice to any right Mr. Bullock may have to file a

petition alleging ineffective assistance of appellate counsel pursuant to Florida Rule of

Appellate Procedure 9.141 as related to Martin v. State, 43 Fla. L. Weekly D1016 (Fla.
2d DCA May 4, 2018), the review of which has been stayed in SC18-789 pending the

resolution of the conflict decision in Love v. State, 43 Fla. L. Weekly D1065 (Fla. 3d

DCA May 11, 2018), review granted, SC18-747 (Fla. June 26, 2018).

              Affirmed.


LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.




                                           -2-